— Plaintiffs sold union-made beer, which they purchased from a Binghamton bottling corporation. The defendants asserted the right to picket the restaurants conducted by the two plaintiffs, upon the ground that the beer was delivered in a truck driven by a chauffeur who was not a member of the Chauffeurs Union, of which a majority of the chauffeurs in the vicinity belonged. This is a secondary boycott, and not within the protection of the statutes of the State. Order affirmed, with ten dollars costs and disbursements. Hill, P. J., Rhodes, McNamee and Crapser, JJ., concur; Bliss, J., dissents.